Per Curiam.

The City Court of the City of New York lacks jurisdiction to entertain an application for leave to serve a late notice of claim upon the Motor Vehicle Accident Indemnification Corporation (Insurance Law, § 608, subd. [c]; cf. Meier v. City *187of New York, 199 Misc. 305, where a like result was reached with respect to similar language in General Municipal Law, § 50-e).
Since this is a jurisdictional question, the failure to raise the point in the court below does not preclude considering it here. (Chamberlin v. City of Yonkers, 253 App. Div. 917.)
No opinion is expressed on whether a claimant can constitutionally be deprived of a right to file a claim based on noninsurance where, although he acted with reasonable celerity, a delay by the department in charge of such searches resulted in the expiration of the statutory time permitted for such filing.
The order should be reversed without costs, and motion denied.
Di Giovanna and Gulotta, JJ., concur; Benjamin, J., taking no part.
Order reversed, etc.